UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintififs)

Vv. Civil Action No. 3:19-cv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendantts)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS FO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000,

‘ James B. Murray, Jr. whols Defendant
{Name of party you represent) (Plaintiff/Defendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
L]Yes [x]No

2, Does the party have any parent corporations?

[Yes No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3, Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

Lives No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?
[ives [xX] No

If yes, identify all such owners:

5, Is the party a trade association?
[]¥es No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

(Signature) {Date}

A. TF. fA July 11, 2019
f

 
